Citation Nr: 1803901	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-10 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for obsessive compulsive neurosis, (also claimed as OCD)

2. Entitlement to any acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969, including a period of service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona that confirmed and continued denials of the claims sought on appeal.

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

In May 2010, the Veteran attended a VA PTSD examination.  The examiner noted that the chief complaint was "OCD" and diagnosed him with OCD with a global functioning score (GAF) of 50. Further, the examiner noted that the Veteran does have verified stressors from being deployed to Vietnam and opined there is not sufficient current clinical symptomatology to establish or confirm a diagnosis of post-traumatic stress disorder.  The veteran does meet the DSM-IV criteria for a diagnosis of obsessive compulsive disorder and anxiety disorder.

A July 2016 Central Wyoming Counseling Center private treatment note indicates a diagnosis for the Veteran of complex PTSD, unspecified.  There is no indication what stressors this diagnosis was based on.

The Board finds that the May 2010 VA examination was not adequate for the purpose of adjudicating the Veteran's claim for OCD.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The examiner provided no opinion or rationale as to the etiology of the Veteran's OCD disorder.

Further, the Board notes the Veteran has presented documentation of a diagnosis of PTSD. Therefore, a new VA examination is necessary to determine the etiology of the Veteran's PTSD. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any new VA treatment records, and associate those documents with the claims file.

2. Arrange for an examination in order to determine the nature and etiology of any current OCD and PTSD disorder.  All indicated tests and studies shall be conducted, upon review of the record, and examination of the Veteran.  All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer the following questions:

(A) Is it as likely as not that the Veteran's obsessive compulsive neurosis, (also claimed as OCD) was incurred due to active service?  If the answer is negative, is there clear and unmistakable evidence that this obsessive compulsive disorder existed prior to service?  If yes, is there clear and unmistakable evidence that it was not aggravated due to active service?
(B)   Does the Veteran have a current diagnosis of PTSD?  If yes, is it as likely as not that this disability was incurred due to an event in active service, to include fear of hostile military or terrorist activity that involved actual or threatened death or serious injury to the Veteran or others? The examiner should note the verified in-service stressors as stated by the May 2010 examiner.

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


